 Case 19-40481-JDP             Doc 339      Filed 04/21/20        Entered 04/21/20 11:26:17               Desc
                                               Page 1 of 1


                                 UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF IDAHO


Re:                                                         Case No. 19-40481-JDP

RYAN HINTON, INC.
                                                            CHAPTER 7 TRUSTEE’S INITIAL STATUS
                                                            REPORT AND MINUTES OF 341(a) MEETING
                         Debtor(s)                          OF CREDITORS


DATE OF 341(a) MEETING: 04/20/2020                       LOCATION OF MEETING: TELEPHONIC
NAME OF TRUSTEE: Gary L. Rainsdon                        DATE CASE FILED: 05/20/2019
RECORDING TRACK NO. 4, 30

RYAN HINTON, PRESIDENT (X) SWORN AND EXAMINED ( ) DID NOT APPEAR ( ) APPEARED
DEBTOR ADDRESS CHANGE:
DEBTOR ATTORNEY: (X) PRESENT ( ) NOT PRESENT ( ) PRO SE
      Chad Moody in for Matthew Todd Christensen
CREDITORS APPEARING (X) TED LARSEN FOR MCKENZIE FARMS
                            BART PALI FOR PALI FARMS
                            DAVID LEIGH FOR CATERPILLAR FINANCE
                            JASON NAESS AND ROB SQUIRES FOR DL EVANS BANK

ACTION ITEMS
 ( )  341(a) Meeting Continued to:
 ( )  SS Information Incorrect or Missing
 (X)  Concluded
 ( )  Dismiss for Failure of Debtor and/or Attorney to Appear
 (X)  Discharge Information Given to Debtor
 ( )  Unscheduled Assets Identified
 ( )  Do Not Dismiss – Trustee Intends to Pursue Assets – Trustee will file complaint to deny or revoke
      discharge, if necessary

GENERAL COMMENTS
 (X) Debtor Identity and Social Security Documentation Match Petition
 (X) Debtor Examined
 (X) Schedules and Statement of Affairs Filed
 (X) Statement of Income and Expenditures Filed
 (X) Debtor Informed of Failure to Cooperate with Trustee or U.S. Trustee or Submit Required Reports
     Constitute Grounds for Dismissal
 (X) Debtor Read and Understands Both Statement of Information Required by 11 U.S.C 341.


                                                   /s/
                                                   GARY L. RAINSDON, TRUSTEE
